Citation Nr: 1136804	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  02-04 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for degenerative disc disease of the cervical spine.

2.  Entitlement to an initial rating higher than 20 percent for neurologic manifestations of cervical radiculitis in the right upper extremity.

3.  Entitlement to secondary service connection for neurological manifestations in the left upper extremity.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1978 to April 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision, dated in September 2001, of the Montgomery, Alabama, Department of Veterans' Affairs (VA) Regional Office (RO).

In a decision, promulgated in January 2006, the Board, in part, granted the Veteran's claim for increase for degenerative disc disease of the cervical spine, and assigned a 20 percent rating.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order, dated in July 2007, the Court vacated the Board's decision and remanded the claim to the Board for further evidentiary development.  In compliance with the Court's order, in February 2008, the Board remanded the case for additional development.

During the pendency of the appeal, in a rating decision in February 2009, the RO increased the initial rating for degenerative disc disease of the cervical spine to 30 percent, effective April 16, 2001, the date service connection was granted.  The RO also granted a separate rating of 20 percent for cervical radiculitis in the right upper extremity, effective April 16, 2001.

In June 2009, the Board denied an initial rating higher than 30 percent for degenerative disc disease of the cervical spine and an initial rating higher than 20 percent for cervical radiculitis in the right upper extremity.  The Veteran appealed the Board's decision of June 2009 to the Veterans Claims Court.

In an Order, dated in November 2009, the Court granted a joint motion of the parties and vacated the Board's decision and remanded the claim to the Board for compliance with the instructions in the joint motion.  To comply with the Court's Order, the claim was remanded in March 2011.

The remand directed that the Veteran should be furnished a supplemental statement of the case, following the rating decision in February 2009, increasing the initial rating for degenerative disc disease of the cervical spine to 30 percent, effective April 16, 2001, and the grant of a separate rating of 20 percent for cervical radiculitis in the right upper extremity, effective April 16, 2001.  The remand also requested that the Veteran be afforded a VA neurological examination.

The RO issued supplemental statements of the case in March 2011 and June 2011, addressing the initial rating for degenerative disc disease of the cervical spine to 30 percent, effective April 16, 2001, and the grant of a separate rating of 20 percent for cervical radiculitis in the right upper extremity, effective April 16, 2001.  The Veteran was afforded a VA examination in April 2011.  As a result of the VA examination, however, the Board finds that a remand is necessary for further development.

In statements in March 2005 and in May 2008, the Veteran raised claims of clear and unmistakable error regarding earlier effective dates.  

In a statement in March 2011, the Veteran raised claims for service connection for separate disabilities of the cervical spine.

The claim of clear and unmistakable error regarding earlier effective dates and the claim of service connection for separate disabilities of the cervical spine are referred to the RO for appropriate action.  

The claim of service connection for neurological manifestations in the left upper extremity is REMANDED to the RO via the Appeals Management Center in Washington, DC.






FINDINGS OF FACT

1.  In June 2011, prior to the promulgation of a decision in the appeal, the Veteran in writing withdrew his appeal concerning the initial 30 percent rating for degenerative disc disease of the cervical spine.

2.  In June 2011, prior to the promulgation of a decision in the appeal, the Veteran in writing withdrew his appeal concerning the initial rating of 20 percent for cervical radiculitis in the right upper extremity.


CONCLUSION OF LAW

1.  The criteria for the withdrawal of the substantive appeal regarding the issue of entitlement to an initial 30 percent rating for degenerative disc disease of the cervical spine have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for the withdrawal of the substantive appeal regarding the issue of entitlement to an initial separate rating of 20 percent for cervical radiculitis in the right upper extremity have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appeal initially included the claims for increase for degenerative disc disease of the cervical spine and for cervical radiculitis in the right upper extremity.  

In March 2010, the Board remanded the claims.  The RO issued supplemental statements of the case in March 2011 and June 2011, addressing the initial rating for degenerative disc disease of the cervical spine to 30 percent, effective April 16, 2001, and the 20 percent rating for cervical radiculitis in the right upper extremity, effective April 16, 2001.  

After the second supplemental statement of the case in June 2011, the Veteran, in a writing, dated on June 28, 2011, stated that he that he was satisfied with the 30 percent rating for the cervical spine disability and the 20 percent rating for cervical radiculitis of the right upper extremity.  The Board deems the writing as a withdraw of the claims on appeal. 

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204.

As there is no longer an allegation of error of fact or of law as to the claims, the Board does not have appellate jurisdiction and the appeal as to the claims is dismissed.  38 U.S.C.A. § 7105.


ORDER

The appeal of the claim for an initial rating higher than 30 percent for degenerative disc disease of the cervical spine is dismissed.

The appeal of the claim for an initial rating higher than 20 percent for neurologic manifestations of cervical radiculitis in the right upper extremity is dismissed.


REMAND

In March 2010, the Board remanded the question of whether a separate rating was warranted for neurological manifestations in the left upper extremity.  

On VA examination in April 2011, the VA examiner expressed the opinion that any neurological manifestations in the left upper extremity were not related to the Veteran's service-connected cervical spine disability.  




The issue was not subsequently address by the RO in the supplemental statement of the case.  As the requested development has not been completed, under Stegall v. West, 11 Vet. App. 268, 271 (1998), a remand is necessary to ensure compliance with the Board's directive.  

And the Board takes the opportunity now to recharacterized the issue as one of secondary service connection, which more accurately describes the benefit sought. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with the restyled claim of secondary service connection for neurological manifestations in the left upper extremity. 

2.  After the above development is completed, adjudicate the claim of secondary service connection for neurological manifestations in the left upper extremity.  

If benefit sought is denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


